DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marco (WO 2014001206 A1).
Marco discloses a charge port covering method 10, comprising: blocking access to a charge port 14 using a plurality of doors 16 in a covering position (see Figs. 6 and 7); and tilting a portion of a door release assembly 20 with a charger 7 to permit a transitioning of the plurality .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choiselat et al (US Patent Application Publication No. 2015/0162691 A1) in view of Nishio et al (US 6,896,530 B2).
Regarding claim 14, Choiselat discloses a charge port covering assembly 10, comprising: a door 12 moveable between a covering position (see Fig. 3B) where the door 12 blocks access to a charge port 18, and an accessing position (see Figs. 3E and 3F) where the door 12 permit access to the charge port 18; and a door release assembly 14 having a portion 14a causes the door 12 to rotate in response to movement of a charger 92 toward an engaged position with the charge port 18 to permit movement of the door to the accessing position.

On the other hand, Nishio discloses a covering assembly 13 comprising (claim 14) a plurality of doors 20b and a door release assembly having a portion 23 that tilts in response to movement of a mating connector 51 an engaged position (see Fig. 4B) with a connector 11 in the covering assembly 13 to permit movement of the doors 20b to an accessing position (see Fig. 4B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the covering assembly taught by Choiselat such that it would have a plurality of doors and a door release assembly with a tilting portion as taught by Nishio because it is common knowledge that the doors can be made to open many different ways such as sliding, rotating, pivoting, tilting, pushed inward, pulled outward, and etc.  Also, a door assembly can have one, two, or plurality of doors.  Lastly, many different mechanical structures can be used to provide different movements for doors having different shapes and sizes.  

Regarding claims 15-16 and 19-20, Choiselat does not discloses the structures of the covering assembly recited in claims 15-16 and 19-20.  
On the other hand, Nishio discloses the covering assembly 13 comprising a plurality of doors 20b having two doors 20b; (claims 15-16) wherein the plurality of doors 20b move laterally away from one another along opposing lateral sides of the charge port when moving from a covering position (see Fig. 4A) to the accessing position; (claim 19) wherein the door claim 20) wherein the first and second door release assemblies 23 are coupled together through a linkage assembly 20 such that the first and second door release assemblies 23 retract together along opposite lateral sides of the charge port 18 when the plurality of doors 20b transition from the covering position to the accessing position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the covering assembly taught by Choiselat such that it would have mechanical structures as taught by Nishio in order to provide desired movement of the plurality of doors.  It is common knowledge that many different mechanical structures can be used to provide different movements for doors having different shapes and sizes.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choiselat et al (US Patent Application Publication No. 2015/0162691 A1) in view of Cameron (US 4,176,897).
Regarding claims 14, and 19, Choiselat discloses a charge port covering assembly 10, comprising: a door 12 moveable between a covering position (see Fig. 3B) where the door 12 blocks access to a charge port 18, and an accessing position (see Figs. 3E and 3F) where the door 12 permit access to the charge port 18; and a door release assembly 14 having a portion 14a causes the door 12 to rotate in response to movement of a charger 92 toward an engaged position with the charge port 18 to permit movement of the door to the accessing position.

On the other hand, Cameron discloses an electrical connector covering assembly 12 comprising (claim 14) a plurality of doors 92 moveable between a covering position (see Fig. 12) where the doors block access to a connector port 29, and an accessing position (not shown, see column 7, lines 21-36) where the doors 92 permit access to a mating connector 11; and a door release assembly 96 having a portion 96 that tilts in response to movement of the mating connector 11 toward an engaged position with the connector port 29 to permit movement of the doors 92 to the accessing position; (claim 19) wherein the door release assembly includes a first door release 93 associated with a first door 92 of the plurality of doors, and a second door release 93 associated with a second door 92 of the plurality of doors, the first and second door releases 93 on opposing lateral sides of the connector port 29 (see Fig. 12).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the covering assembly taught by Choiselat such that it would have a plurality of doors and a door release assembly with a tilting portion as taught by Cameron because it is common knowledge that the doors can be made to open many different      ways such as sliding, rotating, pivoting, tilting, pushed inward, pulled outward, and etc.   Also, a door assembly can have one, two, or plurality of doors.  Lastly, many different mechanical structures can be used to provide different movements for doors having different shapes and sizes.  

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (WO 2014001206 A1) in view of Nishio et al (US 6,896,530 B2).  
Regarding claims 15-16 and 19-20, Marco does not discloses the structures of the covering assembly recited in claims 15-16 and 19-20.
On the other hand, Nishio discloses the covering assembly 13 comprising a plurality of doors 20b having two doors 20b; (claims 15-16) wherein the plurality of doors 20b move laterally away from one another along opposing lateral sides of the charge port when moving from a covering position (see Fig. 4A) to the accessing position; (claim 19) wherein the door release assembly includes a first door release 23 associated with a first door 20b of the plurality of doors, and a second door release 23 associated with a second door 20b of the plurality of doors, the first and second door releases 23 on opposing lateral sides of the charge port 18 (see Fig. 4B); and (claim 20) wherein the first and second door release assemblies 23 are coupled together through a linkage assembly 20 such that the first and second door release assemblies 23 retract together along opposite lateral sides of the charge port 18 when the plurality of doors 20b transition from the covering position to the accessing position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the covering assembly taught by Marco such that it would have mechanical structures as taught by Nishio in order to provide desired movement of the plurality of doors.  It is common knowledge that many different mechanical structures can be used to provide different movements for doors having different shapes and sizes.

Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 17, and 18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a charge port covering assembly, comprising: a plurality of doors moveable between a covering position and an accessing position of a charge port; a door release assembly having a portion that tilts in response to movement of a charger toward an engaged position with the charge port to permit movement of the doors to the accessing position, wherein the door release assembly includes a first door release associated with a first door of the plurality of doors, and a second door release associated with a second door of the plurality of doors, the first and second door releases on opposing lateral sides of the charge port; and further comprising first and second door release covers about the first and second door releases, respectively, and the first and second door release covers pivotably coupled to the charge port and configured to pivot in response to movement of the charger toward the engaged position.

In combination with all the limitations recited in the independent claim 17, the prior art of record does not anticipate nor render obvious a charge port covering method comprising: blocking access to a charge port using a plurality of doors in a covering position; and tilting a portion of a door release assembly with a charger to permit a transitioning of the plurality of doors from the covering position to an accessing position to the charge port; wherein the tilting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 14, the applicant argues the reasoning offered in support of the proposed modification is not rationally based because the reasoning is conclusory and based entirely on the Examiner’s opinion.  The applicant further stated that the examiner's reason about doors being opened in many ways and that a door assembly having a plurality of doors does not make it obvious to modify Choiselat to include the noted features. 
The examiner respectfully disagrees with the applicant's argument because doors opening in many ways and that a door assembly having one or more doors are common knowledge.  Also, all the cited references in the above rejections show a door assembly having different numbers, sizes, and shapes of doors that open many different ways.  However, all the doors in the cited references have the same purpose, open or close a connection port.  Therefore, the 
Lastly, it is unnecessary, however, that inventions of references be physically combinable to render obvious an applicant’s invention.  In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983).  The test for obviousness is not whether the features of a reference may be bodily incorporated into the structure of another reference but what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871,881 (CCPA 1981).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/hmh/


/Hae Moon Hyeon/Primary Examiner, Art Unit 2896